DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the rightmost numeral “54” in FIG. 10 is misnumbered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“The present invention relates to”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 7-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, the phrase “at a position on said side surface opposite said base from said aperture” is awkward and confusing.  It is 
Claim 7, lines 6-7, the phrase “at a position on said side surface opposite said base from said aperture” is awkward and confusing.  It is unclear what Applicant means by “opposite said base from said aperture.”
Claim 16, lines 1-2, the phrase “at a position on said side surface opposite said base from said aperture” is awkward and confusing.  It is unclear what Applicant means by “opposite said base from said aperture.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 7-10, 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vander Clute (US 2,495,615).
As to claim 7 and with respect to the annotated figure below, Vander Clute discloses an elbow comprising: a base including a lower surface and a side surface extending upwardly from said lower surface, said side surface including an aperture therein; and a tube including an end surface, said tube extending through and secured to said side surface at said aperture of said base and said end surface of said tube secured to said base at a position on said side surface opposite said base from said aperture.

    PNG
    media_image1.png
    475
    639
    media_image1.png
    Greyscale

8, Vander Clute discloses an elbow of claim 7 wherein said end surface defines a plane positioned at an acute angle with respect to a tube axis.  Refer to the above annotated figure.

As to claim 9, Vander Clute discloses an elbow of claim 7 wherein said tube is secured to said aperture in a side surface plane positioned perpendicular to a plane defined by said lower surface of said base, and wherein said tube is secured to said base around a circumference of said end surface in a plane positioned parallel to said plane of said lower surface of said base.  Refer to the above annotated figure.

As to claim 10, Vander Clute discloses an elbow of claim 7 wherein said base defines a top surface positioned opposite said base from said lower surface, and wherein said top surface defines an acute angle with respect to a plane of said lower surface of said base.  Refer to the above annotated figure.

As to claim 13 and with respect to the annotated figure below, Vander Clute discloses an elbow comprising: a base including a lower surface that defines a first plane and a side surface extending upwardly from said lower surface, said side surface including an aperture therein; and a tube including an end surface, said tube extending through and secured to said side surface at said aperture of said base in a plane perpendicular to said first plane, and 

    PNG
    media_image2.png
    475
    639
    media_image2.png
    Greyscale


As to claim 14, Vander Clute discloses an elbow of claim 13 wherein said end surface of said tube is secured to said base completely around a circumference of said end surface in said plane parallel to said first plane of said base.  Refer to the above annotated figure.

15, Vander Clute discloses an elbow of claim 13 wherein said end surface of said tube defines a plane positioned at an acute angle with respect to a tube axis.  Refer to the above annotated figure.

As to claim 16, Vander Clute discloses an elbow of claim 13 wherein said tube is secured to said base at a position on said side surface opposite said base from said aperture.  Refer to the above annotated figure.

As to claim 17, Vander Clute discloses an elbow of claim 13 wherein said base defines a flat top surface positioned opposite said base from said lower surface, and wherein said flat top surface defines an acute angle with respect to said first plane of said lower surface of said base.  Refer to the above annotated figure.

As to claim 20, Vander Clute discloses an elbow of claim 13 wherein said end surface of said tube secured to said base at least partially around a circumference of said end surface is secured to said base by a weld positioned in an interior of said base.  Refer to the above annotated figure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Clute in view of Fritsch (US 2,066,775).
1 and with respect to the annotated figure below, Vander Clute discloses an elbow comprising: a base including a lower surface that defines a first plane and a side surface extending upwardly from said lower surface, said side surface including an aperture therein; and a tube including a tube axis and an end surface, said end surface defining a plane positioned at an acute angle with respect to said tube axis.
Vander Clute fails to teach a bend region and said bend region extending through and secured to said aperture of said base.
However, Fritsch teaches a similar elbow pipe fitting having a bend region and said bend region extending through and secured to said aperture of said base.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vander Clute such that the pipe (59) is a bent pipe having a bend region, with said bend region extending through and secured to said aperture of said base, as taught by Fritsch in order to meet a given design requirement (see Fritsch, col. 1, ll. 24-34).

    PNG
    media_image1.png
    475
    639
    media_image1.png
    Greyscale

As to claim 2, Vander Clute in view of Fritsch discloses an elbow of claim 1 wherein said end surface of said tube is secured to said base at a position on said side surface opposite said base from said aperture.  Refer to the above annotated figure.

As to claim 3, Vander Clute in view of Fritsch discloses an elbow of claim 2 wherein said tube is secured to said aperture in a side surface plane positioned perpendicular to said first plane of said base, and wherein said tube is secured to said base around a circumference of said end surface in a 

As to claim 4, Vander Clute in view of Fritsch discloses an elbow of claim 1 wherein said base defines a top surface positioned opposite said base from said lower surface, and wherein said top surface defines an acute angle with respect to said first plane of said lower surface of said base.  Refer to the above annotated figure.

As to claim 5, Vander Clute in view of Fritsch discloses an elbow of claim 1 wherein said bend region of said tube defines a radius of curvature having a center of curvature positioned below a plane defined by an end surface of said tube positioned within said base.  Refer to the above annotated figure.

As to claim 6, Vander Clute in view of Fritsch discloses an elbow of claim 1 wherein said bend region of said tube defines a radius of curvature having a center of curvature positioned below said first plane defined by said lower surface of said base.  Refer to the above annotated figure.

As to claim 11, Vander Clute discloses an elbow of claim 7, except that a bend region of said tube defines a radius of curvature having a center of 
However, Fritsch teaches a similar elbow pipe fitting having a bend region defining a radius of curvature.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vander Clute such that the pipe (59) is a bent pipe having a bend region defining a radius of curvature, as taught by Fritsch in order to meet a given design requirement (see Fritsch, col. 1, ll. 24-34).
Vander Clute modified by Fritsch meets the limitation “a bend region of said tube defines a radius of curvature having a center of curvature positioned below a plane defined by an end surface of said tube positioned within said base.”
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 

12, Vander Clute discloses an elbow of claim 7, except that a bend region of said tube defines a radius of curvature having a center of curvature positioned below said a plane defined by said lower surface of said base.
However, Fritsch teaches a similar elbow pipe fitting having a bend region defining a radius of curvature.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vander Clute such that the pipe (59) is a bent pipe having a bend region defining a radius of curvature, as taught by Fritsch in order to meet a given design requirement (see Fritsch, col. 1, ll. 24-34).
Vander Clute modified by Fritsch meets the limitation “a bend region of said tube defines a radius of curvature having a center of curvature positioned below a plane defined by a lower surface of said tube positioned within said base.”
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
18, Vander Clute discloses an elbow of claim 13, except that a bend region of said tube defines a radius of curvature having a center of curvature positioned below a plane defined by an end surface of said tube positioned within said base.
However, Fritsch teaches a similar elbow pipe fitting having a bend region defining a radius of curvature.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vander Clute such that the pipe (59) is a bent pipe having a bend region defining a radius of curvature, as taught by Fritsch in order to meet a given design requirement (see Fritsch, col. 1, ll. 24-34).
Vander Clute modified by Fritsch meets the limitation “a bend region of said tube defines a radius of curvature having a center of curvature positioned below a plane defined by an end surface of said tube positioned within said base.”
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
19, Vander Clute discloses an elbow of claim 13, except that a bend region of said tube defines a radius of curvature having a center of curvature positioned below said first plane defined by said lower surface of said base.
However, Fritsch teaches a similar elbow pipe fitting having a bend region defining a radius of curvature.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vander Clute such that the pipe (59) is a bent pipe having a bend region defining a radius of curvature, as taught by Fritsch in order to meet a given design requirement (see Fritsch, col. 1, ll. 24-34).
Vander Clute modified by Fritsch meets the limitation “a bend region of said tube defines a radius of curvature having a center of curvature positioned below said first plane defined by said lower surface of said base.”
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paolone (US 7,887,100) discloses a pipe coupling comprising an elbow (150) secured to a base plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679